Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-14-00169-CV

                                SHILOH ENTERPRISES, INC.,
                                        Appellant

                                                  v.

                               FREP NEW BRAUNFELS, L.L.C.,
                                        Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-10605
                         Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is set aside and the case is remanded to the trial court for rendition of judgment in accordance
with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs of appeal are taxed against
the party who incurred them. See TEX. R. APP. P. 42.1(d).

       SIGNED October 8, 2014.


                                                   _____________________________
                                                   Karen Angelini, Justice